

CONSULTING AGREEMENT
Atlas Technology Group, Inc. and Muse


This Agreement is made effective as of July 14, 2008, by and between Atlas
Technology Group, Inc., of 2001 - 152nd Ave NE, Redmond, WA 98052, and Muse
Consulting, of 17202 Meadow Tree Cir., Dallas, TX 75248.


In this Agreement, the party who is contracting to receive services shall be
referred to as "AtlasTG", and the party who will be providing the services shall
be referred to as "Muse".


Muse has a background in Interim management and is willing to provide services
to AtlasTG based on this background.


AtlasTG desires to have services provided by Muse.


Therefore, the parties agree as follows:


1. DESCRIPTION OF SERVICES. Beginning on July 21, 2008, Muse will provide the
following services (collectively, the "Services"): Interim CEO of Atlas
Technology Group, Inc.


2. COMPENSATION. 


Immediate Cash: AtlasTG will pay a fee to Muse for the Services based on
$5,000.00 per week, paid every two weeks, in advance, for each applicable
two-week period during which Services were performed.


Deferred Cash: A deferred fee of $3000 per week for every week served as interim
CEO will also be earned, and the payment of same will be deferred until after
the interim assignment has been completed, and at that time it will be paid at
the rate of $3000 for each week period served as interim CEO. Such deferred fee
will be payable every two weeks once the interim CEO engagement has been
terminated by the Company.


Warrants: AtlasTG will issue warrants to purchase up to Two million shares of
AtlasTG common stock with a strike price of $.30 per share These Warrants are
exercisable at any time or from time to time on or after the date on which these
Warrants are issued and the fifth (5th) anniversary of the date of issuance (the
“Exercise Period”) subject to the following restrictions:


Warrants to purchase up to 750,000 shares will vest upon the successful raise of
additional equity or debt (and in the event of convertible debt, with a
conversion price floor of at least $0.50/share) for AtlasTG in an amount no less
than $5,000,000.00(after broker fees and commissions);
 
 
 

--------------------------------------------------------------------------------

 

Warrants to purchase up to 500,000 shares of AtlasTG common stock will vest upon
the Company achieving a revenue run rate of at least $4 million per year;


Warrants to purchase up to 500,000 shares of AtlasTG common stock will vest and
become exercisable once AtlasTG first reports earnings before interest, taxes,
depreciation and amortization (“EBITDA”) of at least 5 cents per issued and
outstanding share of common stock for the preceding quarter; and


Warrants to purchase up to 250,000 shares of AtlasTG common stock will vest upon
the hiring of a permanent CEO to replace Muse as interim CEO.


To the extent the above-referenced revenue/earnings targets are not met or the
capital infusion has not been achieved during Muse’s tenure or within six months
of the end of the interim CEO assignment, the warrants attributable to such
milestones shall expire immediately. In the case of the 750,000 shares of
funding warrants the will have to be with investment funds identified in writing
and mutually agreed to by AtlasTG and Muse.


3. EXPENSE REIMBURSEMENT. The consultant shall be entitled to reimbursement from
AtlasTG for all reasonable and documented "out-of-pocket" expenses. Normally
Muse will be spending at least four days per week in Redmond and will be
returning home on most weekends. If desired by Muse or AtlasTG Mrs. Muse may
travel to Redmond and those reasonable and out of pocket expenses will also be
covered by AtlasTG with respect to coach class airfare.


4. SUPPORT SERVICES. AtlasTG will provide the following support services for the
benefit of Muse: office space, staff and secretarial support, and office
supplies.


5. TERM/TERMINATION. This Agreement may be terminated by either party upon 30
days prior written notice to the other party.


6. RELATIONSHIP OF PARTIES. It is understood by the parties that Muse and the
consultant are independent contractors with respect to AtlasTG, and not an
employees of AtlasTG. AtlasTG will not provide fringe benefits, including health
insurance benefits, paid vacation, or any other employee benefit, for the
benefit of Muse or the consultant.


7. DISCLOSURE. Muse and the consultant are required to disclose any outside
activities or interests, including ownership or participation in the development
of prior inventions, that conflict or may conflict with the best interests of
AtlasTG.


8. ASSIGNMENT. Muse's obligations under this Agreement may not be assigned or
transferred to any other person, firm, or corporation without the prior written
consent of AtlasTG.


9. INTELLECTUAL PROPERTY. The following provisions shall apply with respect to
copyrightable works, ideas, discoveries, inventions, applications for patents,
and patents (collectively, "Intellectual Property"):
 
 
 

--------------------------------------------------------------------------------

 

a. Muse’s Intellectual Property. Muse does not personally hold any interest in
any Intellectual Property.


b. Development of Intellectual Property. Any improvements to Intellectual
Property, further inventions or improvements, and any new items of Intellectual
Property discovered or developed by Muse (or Muse's employees, if any) during
the term of this Agreement shall be the property of AtlasTG. Muse shall sign all
documents necessary to perfect the rights of AtlasTG in such Intellectual
Property, including the filing and/or prosecution of any applications for
copyrights or patents. Upon request, Muse shall sign all documents necessary to
assign the rights to such Intellectual Property to AtlasTG.


10. RETURN OF RECORDS. Upon termination of this Agreement, Muse shall deliver
all records, notes, data, memoranda, models, and equipment of any nature that
are in Muse's possession or under Muse's control and that are AtlasTG's property
or relate to AtlasTG's business.


11. NOTICES. All notices required or permitted under this Agreement shall be in
writing and shall be deemed delivered when delivered in person or deposited in
the United States mail, postage prepaid, addressed as follows:


IF for AtlasTG:


2001 152nd Avenue NE
Redmond, Washington 98052


With a copy (which shall not constitute notice) to:


K&L Gates, LLP
1717 Main Street, Suite 2800
Dallas, Texas 75201
Attention: I. Bobby Majumder


IF for Muse Consulting:


Muse Consulting
Ralph B. Muse
CEO
17202 Meadow Tree Cir.
Dallas, Texas 75248


Such address may be changed from time to time by either party by providing
written notice to the other in the manner set forth above.
 
 
 

--------------------------------------------------------------------------------

 

12. ENTIRE AGREEMENT. This Agreement contains the entire agreement of the
parties and there are no other promises or conditions in any other agreement
whether oral or written. This Agreement supersedes any prior written or oral
agreements between the parties.


13. AMENDMENT. This Agreement may be modified or amended if the amendment is
made in writing and is signed by both parties.


14. SEVERABILITY. If any provision of this Agreement shall be held to be invalid
or unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable. If a court finds that any provision of this Agreement is
invalid or unenforceable, but that by limiting such provision it would become
valid and enforceable, then such provision shall be deemed to be written,
construed, and enforced as so limited.


15. WAIVER OF CONTRACTUAL RIGHT. The failure of either party to enforce any
provision of this Agreement shall not be construed as a waiver or limitation of
that party's right to subsequently enforce and compel strict compliance with
every provision of this Agreement.


16. APPLICABLE LAW. This Agreement shall be governed by the laws of the State of
Texas.
 
Party receiving services:
Atlas Technology Group, Inc.


By:
/s/ Peter B. Jacobson
   
Peter B. Jacobson
   
Director
 



Party providing services:
Muse Consulting


By:
/s/ Ralph B. Muse
   
CEO
   
Ralph B. Muse
 


 
 

--------------------------------------------------------------------------------

 
 